NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 15 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SAMANTHA HUBBARD, Pro-Se,                       No. 16-35075

                Plaintiff-Appellant,            D.C. No. 3:13-cv-05982-RJB

 v.
                                                MEMORANDUM*
STATE OF WASHINGTON
DEPARTMENT OF CORRECTIONS,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Western District of Washington
                    Robert J. Bryan, District Judge, Presiding

                            Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Samantha Hubbard appeals pro se from the district court’s summary

judgment in her employment action alleging violations of Title VII and due

process. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Mayes v. WinCo Holder, Inc., 846 F.3d 1274, 1277 (9th Cir. 2017). We affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment on Hubbard’s Title

VII racial discrimination claim because Hubbard failed to raise a genuine dispute

of material fact as to whether she was performing according to her employer’s

expectations and that similarly situated employees outside her protected class were

treated more favorably, or whether her employer’s legitimate, non-discriminatory

reasons for its actions were pretextual. See Vasquez v. County of Los Angeles, 349
F.3d 634, 640-41 (9th Cir. 2004) (setting forth prima facie case of discrimination

and burden shifting requirements under Title VII).

      The district court properly granted summary judgment on Hubbard’s Title

VII retaliation claim because Hubbard failed to raise a genuine dispute of material

fact as to whether there was a causal link between her protected activity and her

termination in 2012. See Thomas v. City of Beaverton, 379 F.3d 802, 811 (9th Cir.

2004) (setting forth prima facie case of retaliation); see also Manatt v. Bank of

Am., 339 F.3d 792, 802 (9th Cir. 2003) (nine month gap between protected activity

and adverse employment decision not evidence of causation).

      The district court properly granted summary judgment on Hubbard’s due

process claim because Hubbard failed to raise a genuine dispute of material fact as

to whether the grievance procedures set out in the collective bargaining agreement

failed to satisfy due process. See Armstrong v. Meyers, 964 F.3d 948, 950 (9th Cir.

1992) (explaining that a public employer may meet its due process obligations by


                                          2                                    16-35075
providing a collective bargaining agreement that contains grievance procedures

and explaining requirements for due process); see also MAI Sys. Corp. v. Peak

Computer, Inc., 991 F.2d 511, 518 (9th Cir. 1993) (“A party opposing a properly

supported motion for summary judgment may not rest upon the mere allegations or

denials in pleadings, but must set forth specific facts showing that there is a

genuine issue for trial.” (citation and internal quotations omitted)).

      We reject Hubbard’s contentions that the Union representative violated the

collective bargaining agreement.

      To the extent Hubbard raised claims alleging violations of the collective

bargaining agreement apart from her due process contentions, dismissal was proper

because Hubbard failed to allege facts sufficient to state any plausible claim for

relief. See Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (though pro se

pleadings are to be liberally construed, a plaintiff must still present factual

allegations sufficient to state a plausible claim for relief).

      The district court did not abuse its discretion in denying Hubbard’s motion

to appoint counsel. See Bradshaw v. Zoological Soc. of San Diego, 662 F.2d 1301,

1318 (9th Cir. 1981) (setting forth standard of review and the three factors relevant

to the exercise of the district court’s discretion).

      The district court did not abuse its discretion in denying Hubbard’s motion

for oral argument on defendant’s motion for summary judgment. See W.D. Wash.


                                            3                                     16-35075
R. 7(b)(4) (“Unless otherwise ordered by the court, all motions will be decided by

the court without oral argument.”); Spradlin v. Lear Siegler Mgmt. Servs. Co., 926
F.2d 865, 867 (9th Cir. 1991) (standard of review).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009); see also

United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts not

presented to the district court are not part of the record on appeal.”).

      AFFIRMED.




                                           4                                      16-35075